Title: To George Washington from Major Henry Lee, Jr., 13 January 1780
From: Lee, Henry Jr.
To: Washington, George


          
            sir
            Burlington [N.J.] Jany 13th 1780
          
          Your Excellencys dispatches to the Magistrate⟨s⟩ of Salem, Cumberland & Capemay countys reached me yesterday about ten oclock.
          I immediately detached an officer with a small party of dragoons into each county & shall follow this day. I have not the least doubt of being able to carry into full execution your Excellencys requisition in a manner perfectly consonant to the rights of the citizens, and in due season. Every effort will be made use of to give expedition to the conveyance of such articles as the commissary may determine to forward for the immediate use of the army. There are I am told in this county, several persons who speculate deeply in the purchase of beef pork & flower. The purchasing commissarys for the army have not been able to obtain here this year, more than one hundred barrels of pork; their former purchases generally amounted to eight hundred, annually. This fact gives authenticity to the above information—perhaps some particular instructions to Col: Shreves on this head might be attended with good consequences.
          The very day previous to the receept of your Excellency’s instructions, I had detached an officer & party for the purpose of taking advantage of the ice to transport troops on the hook, & had concerted the necessary operations to take place on the report of the officer—The important business of collecting supplys for the support of the army, & your Excellency’s particula⟨r⟩ mention of me I presumed demande⟨d⟩ my personal attention.
          I have therefore commit the direction of the enterprize to Capt. Peyton an officer of singular worth, & have fully explained to him my wishes & concerted with him the measures to be pursued. I have charged him to prosecute stratagem altogather, by which means only the post can be carried, & at the same time our risk is partial—His execution of my orders as I said before, is eventual, depending on the condition of the ice.
          
          My intention of destroying the intercourse between the shore & enemy did not apply to any possible interference with the laws of the state. my plan is to scour the shores occasionally with detached partys.
          I thank your Excellency for the indulgence you have been pleased to allow me to give to my faithful soldiers—I intend to fall on some plan convenient to them, & agreeable to your Excellencys directions.
          Having gone thro’ these several matters I should be obliged by having leave of absence for a few weeks; my zeal for the service will render it as short as possible. If your Excelly may find it convenient to indulge me, I should be happy to be honored with such commands as you may have for Virginia. I have the honor to be sir with unshaken attachmt & respect your most ob. servt
          
            Henry Lee Junr
          
        